Case 1:19-cv-02779-EK-RML Document 1 Filed 05/10/19 Page 1 of 10 PageID #: 1




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
-----------------------------------------------------------X
KEYOKA ROBINSON,

                      Plaintiff,                                COMPLAINT AND
                                                                JURY DEMAND

                -against-

THE CITY OF NEW YORK, TRUANCY OFFICER
TETSOLA SANTIAGO,


                       Defendants.
------------------------------------------------------------X

       The Plaintiff, KEYOKA ROBINSON, by his attorney, The Rameau Law

Firm, alleges the following, upon information and belief for this Complaint:

                                     INTRODUCTION

       1.      This is a civil rights action for money damages brought pursuant to

42 U.S.C. §§ 1983 and 1988 against the individual police officers identified

herein and their employer, the City of New York.

                      PARTIES, VENUE AND JURISDICTION

       2.      Plaintiff KEYOKA ROBINSON is a resident of Kings County in the

City and State of New York and of proper age to commence this lawsuit.

       3.      At all relevant times hereinafter mentioned, Defendant City of New

York was and is a municipal corporation duly organized and existing under and

by virtue of the laws of the State of New York and acts by and through its

agencies, employees and agents, including, but not limited to, the New York City

Police Department (“NYPD”), and their employees.
Case 1:19-cv-02779-EK-RML Document 1 Filed 05/10/19 Page 2 of 10 PageID #: 2




      4.     At all relevant times hereinafter mentioned, defendant truancy

officer Tetsola Santiago, was employed by the City of New York as a member of

the NYPD. Santiago is sued in her individual and official capacities.

      5.     This Court has subject matter jurisdiction over the federal claims

pursuant to 42 U.S.C. §1983.

      6.     Under 28 U.S.C. § 1391(b) and (c) venue is proper in the Eastern

District of New York.




                                        2
Case 1:19-cv-02779-EK-RML Document 1 Filed 05/10/19 Page 3 of 10 PageID #: 3




                              FACTUAL ALLEGATIONS

        7.     Plaintiff is an African-American transgender male.

        8.    On or about May 11, 2016, at approximately 10:30 a.m., plaintiff was

in the area of 810 Franklin Avenue in the County of Kings, City and State of New

York.

        9.    Defendant, truant officer Santiago, approached plaintiff and made a

disparaging remark regarding plaintiff’s gender.

        10.   Plaintiff responded that he was not a minor and showed officer

Santiago his identification card.

        11.   Defendant Santiago put on her gloves and attacked plaintiff.

        12.   Plaintiff asked officer Santiago to stop as plaintiff was in the process

of recovering from a pre-existing neck injury.

        13.   Plaintiff fell onto the ground.

        14.   Additional officers arrived at the scene and dragged plaintiff into the

police van.

        15.   Once at the precinct, plaintiff asked for medical attention.

        16.   Plaintiff was denied medical assistance for some time.

        17.   All charges against plaintiff were false and his arrest was

subsequently voided.

        18.   Once plaintiff was released, plaintiff sought treatment at Kings

County Hospital where he was treated.

        19.    As a result of the Defendant ' actions, Plaintiff suffered loss of

liberty, loss of reputation, mental, physical and emotional harm of a permanent
                                            3
Case 1:19-cv-02779-EK-RML Document 1 Filed 05/10/19 Page 4 of 10 PageID #: 4




nature.

       20.   At no point in time was it reasonable or necessary to use any force

against the plaintiff, much less the force that was actually used, nor could a

reasonable officer have believed that the use of such force was reasonably or

necessary.

       21.   At all relevant times herein, the defendant was on duty and acting

within the scope of her employment.

       22.   The defendant attempted to cover up her use of excessive force by

lying about her actions even though no probable cause existed for plaintiff’s

arrest.

       23.   Thus, the defendant is responsible for the assault on plaintiff and

the subsequent cover up for her direct participation in this conduct.

                         FIRST CAUSE OF ACTION
             (§1983 Claim Against the Individual Defendant)

       24.   Plaintiff repeats and realleges each and every allegation as if fully

set forth herein.

      25.    The defendant used physical force against plaintiff that was

unreasonable and unnecessary, and wholly without justification.

      26.    The defendant sought to cover up said misconduct by lying about

the excessive force and the falsified version of the facts surrounding the arrest of

plaintiff.




                                         4
Case 1:19-cv-02779-EK-RML Document 1 Filed 05/10/19 Page 5 of 10 PageID #: 5




     27.     The defendant subjected plaintiff to excessive force and thereby

violated, and aided and abetted in the violation of, plaintiff’s rights under the

Fourth and Fourteenth Amendments of the United States Constitution.

     28.     By reason thereof, the individual defendant has violated 42

U.S.C.§1983 and caused plaintiff to suffer emotional and physical injuries,

mental anguish, and the loss of her constitutional rights.

                         SECOND CAUSE OF ACTION
                            (Unreasonable Force)

     29.     Plaintiff repeats and realleges each and every allegation as if fully

set forth herein.

     30.     Defendant violated the Fourth and Fourteenth Amendments

because they used unreasonable force upon plaintiff.

     31.      As a direct and proximate result of this unlawful conduct, Plaintiff

sustained the damages hereinbefore alleged.

     32.     As a direct and proximate result of this unlawful conduct, Plaintiff

sustained the damages hereinbefore alleged.

                         THIRD CUASE OF ACTION
                             (False Arrest)

     33.     Plaintiff hereby realleges and incorporates by reference all of the

preceding paragraphs as though they were fully set forth herein.

     34.     The individual defendant unlawfully seized and arrested plaintiff

without probable cause to do so.




                                        5
Case 1:19-cv-02779-EK-RML Document 1 Filed 05/10/19 Page 6 of 10 PageID #: 6




     35.       Plaintiff was aware of his confinement and did not consent to such

confinement.

     36.       The individual defendant is therefore liable for falsely arresting and

imprisoning the plaintiff.

     37.       By reason thereof, the individual defendant has caused plaintiff to

suffer emotional and physical injuries, mental anguish and emotional distress.

                              FOURTH CAUSE OF ACTION
                                    Monell

     38.       Plaintiff repeats and realleges each and every allegation as if fully

set forth herein.

     39.       Not only has the municipal defendant effectively ratified such

misconduct by NYPD members generally, the foregoing violations of plaintiff’s

federal constitutional rights and injuries were further directly, foreseeably,

proximately, and substantially caused by conduct, chargeable to the defendant

City of New York, amounting to deliberate indifference to the constitutional rights

of persons, including plaintiff, who are subjected to excessive force and other

misconduct by officers the NYPD know have a demonstrated history of such

misconduct.

     40.       Upon information and belief, the municipal defendant was on notice

prior to May 11, 2016, that the individual defendant had a history of engaging

in misconduct. Notwithstanding such notice, the NYPD failed to take any

meaningful supervisory action or otherwise reasonably respond to the



                                          6
Case 1:19-cv-02779-EK-RML Document 1 Filed 05/10/19 Page 7 of 10 PageID #: 7




defendant’s conduct, covered up her further misconduct, and left the defendant

in place to continue her pattern and practice of unconstitutional behavior.

     41.     Upon information and belief, the individual defendant has also

amassed a number of civilian complaints for a variety of misconduct.

     42.     Notwithstanding     the   litany   of   complaints   concerning    the

defendant’s prior misconduct, the City of New York continued to employ the

defendant without any change in her status.

     43.     Moreover, there were, on information and belief, no meaningful

investigations into these complaints, and certainly no attempt whatsoever by the

NYPD or the City of New York to examine the defendant’s general conduct

towards the public. Put differently, the City was aware of this pattern of excessive

force by some or all of the individual defendant, yet, upon information and belief,

made no effort to modify, increase, supplement, or otherwise intensify the

defendant’s supervision, or otherwise ensure that they would not engage in such

blatant misconduct.

     44.     The City of New York’s refusal to impose any discipline, to conduct

any meaningful investigation, or to otherwise express even the slightest scintilla

of concern that the defendant was prone to unnecessary and unjustifiable

violence was a clear and unequivocal endorsement of the defendant ’ misconduct

that could only be understood as a ratification of this past misconduct that

encouraged the defendant to continue to engage in such misuses of force.



                                         7
Case 1:19-cv-02779-EK-RML Document 1 Filed 05/10/19 Page 8 of 10 PageID #: 8




     45.      Such actions by the City of New York are a reflection of the

municipal defendant’s repeated an untenable abdication of its responsibility to

supervise and discipline its employees, and to otherwise protect the public from

officers the NYPD knows are a threat to the public’s safety and well being, and

evince a complete disregard and deliberate indifference to the rights and welfare

of those with whom these officers, and the defendant in particular, interact.

     46.      These actions further reflect a policy, custom, and practice, or a

ratification through a demonstrated failure to act to curtail such behavior, and

thus the aforesaid policies, procedures, regulations, practices and/or customs

of the municipal defendant were, collectively and individually, a substantial

factor in bringing about the aforesaid constitutional violations by the individual

defendant.

     47.      The City’s abdication of its duty to supervise its police officers, and

its tacit, if not overt, endorsement of excessive force and similar misconduct,

reflects the City’s deliberate indifference to the established risks that such

conduct poses to the public at large.

     48.      The City’s failure to act in the fact of overwhelming evidence that

the defendant        were prone to misconduct against civilians is evidence of its

deliberate indifference to the individual defendant ’ demonstrated pattern of

behavior, and the very real risk that they would continue to engage in

constitutional violations, such as the assault that they eventually committed

against plaintiff.

                                           8
Case 1:19-cv-02779-EK-RML Document 1 Filed 05/10/19 Page 9 of 10 PageID #: 9




     49.      By reason thereof, the municipal defendant has violated 42 U.S.C.

§ 1983 and caused plaintiff to suffer emotional and physical injuries, mental

anguish, and the loss of his constitutional rights.

                               JURY DEMAND

      Pursuant to Fed. R. Civ. P. 38, plaintiff hereby demands a jury trial of all

issues capable of being determined by a jury.

                              PRAYER FOR RELIEF

      WHEREFORE, plaintiff demands judgment against defendant jointly and

severally as follows:

             (a)   Actual and punitive damages against the individual defendant

      in an amount to be determined at trial;

             (b)   Actual damages in an amount to be determined at trial against

      the City of New York;

             (c)   Statutory attorney’s fees pursuant to, inter alia, 42 U.S.C. §

      1988 and New York common law, disbursements, and costs of the action;

      and

             (d)   Such other relief as the Court deems just and proper.

DATED:       Brooklyn, New York

             May 10, 2019



                                      ________________________________
                                      Amy Rameau, Esq.

                                      The Rameau Law Firm
                                        9
Case 1:19-cv-02779-EK-RML Document 1 Filed 05/10/19 Page 10 of 10 PageID #: 10




                                    16 Court Street, Suite 2504
                                    Brooklyn, New York 11241
                                    Phone: (718) 852-4759
                                    rameaulawny@gmail.com

                                    Attorney for Plaintiff


 TO:         All Defendant
             Corporation Counsel of the City of New York




                                      10
